PER CURIAM.
Donnie Jackson (“Appellant”) appeals an order dismissing his “Motion to Prosecute” for failure to pay the required filing fee or apply for indigent status under section 57.085, Florida Statutes. The dismissal is without prejudice, however, and the order gives Appellant 45 days to either pay the fee or seek indigent status. For this reason, the order is non-final.
Only those non-final orders specified in Florida Rule of Appellate Procedure *6779.180(a)(3) can be appealed. The order at issue here is not among those included in the rule. Therefore, this appeal is premature, and we lack jurisdiction to consider it. See Brown v. Campion, 757 So.2d 535, 536 (Fla. 1st DCA 2000). We therefore dismiss the appeal. But we do so without prejudice to allow Appellant to file a notice of appeal once the trial court renders a final order disposing of his case below.
DISMISSED.
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.